Case 21-00833-5-JNC           Doc 57 Filed 04/15/21 Entered 04/15/21 15:55:38             Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    NEW BERN DIVISION

 _________________________________________
                                           )                   Case No. 21-00833-5-JNC
 In re:                                    )
                                           )                   Chapter 11
 PLATINUM CORRAL, L.L.C.,                  )
                                           )
             Debtor.                       )
                                           )
 _________________________________________ )

   PACIFIC PREMIER BANK’S LIMITED OBJECTION TO (1) DEBTOR’S MOTION
  UNDER 11 U.S.C. §§ 105(a), 363(b), 364(a) AND 1107(a) (A) AUTHORIZING DEBTOR
      TO ENTER INTO A CRITICAL VENDOR AGREEMENT WITH MCLANE
     FOODSERVICE DISTRIBUTION, INC.; (B) GRANTING ADMINISTRATIVE
   EXPENSE PRIORITY STATUS; AND (C) GRANTING RELATED RELIEF AND (2)
     RESPONSE TO MOTION FOR INTERIM AND FINAL ORDERS GRANTING
                   AUTHORITY TO USE CASH COLLATERAL


                   Secured creditor Pacific Premier Bank (“Lender”) files this limited objection to

 the Motion Under 11 U.S.C. §§ 105(a), 363(b), 364(a) And 1107(a) (A) Authorizing Debtor To

 Enter Into A Critical Vendor Agreement With McLane Foodservice Distribution, Inc.; (B)

 Granting Administrative Expense Priority Status; And (C) Granting Related Relief (the “Critical

 Vendor Motion”) of debtor Platinum Corral, L.L.C. (“Debtor”) filed April 12, 2021 [Dkt. No.

 22]. Lender states as follows:

          1.       As set forth in Debtor’s Motion for Interim and Final Orders Granting Authority

 to Use Cash Collateral (the “Cash Collateral Motion”) also filed April 12, 2021 [Dkt. No. 15]

 and the Stipulation for Use of Cash Collateral, Providing Adequate Protection, and Granting

 Limited Relief from the Automatic Stay attached to the Cash Collateral Motion as Exhibit A (the

 “Cash Collateral Stipulation”), which Lender incorporates herein, Lender is Debtor’s senior




 SMRH:4851-0500-0421.1                             -1-
Case 21-00833-5-JNC           Doc 57 Filed 04/15/21 Entered 04/15/21 15:55:38               Page 2 of 5




 secured creditor, with a valid and perfected first priority security interest on all of Debtor’s

 assets.

           2.      Pursuant to the Critical Vendor Motion, Debtor seeks Court approval of a Critical

 Vendor Agreement attached as Exhibit B to the Critical Vendor Motion.1 Debtor seeks entry of

 an order attached as Exhibit A to the Critical Vendor Motion approving the Critical Vendor

 Motion and the Critical Vendor Agreement. Lender objects on a limited basis to the Critical

 Vendor Motion, and requests certain modifications to the Critical Vendor Order and the Critical

 Vendor Agreement, as detailed in the redlines of those documents attached hereto as Exhibit 1

 (Critical Vendor Order) and Exhibit 2 (Critical Vendor Agreement), and summarized as follows:

                   a.     clarification of the unpaid balance of the Note and the amount of

 McLane’s 503(b)(9) claim, i.e., the Prepetition Admin Claim;

                   b.     the deadline for parties to object to McLane’s Payment History should be

 the later of 60 days after the Petition Date or 30 days after McLane provides its Payment History

 (not solely 60 days after the Petition Date);

                   c.     clarification that the Prepetition Admin Claim be paid in the ordinary

 course of business and that the outstanding balance of the Note be repaid at $5,000 per week;

                   d.     clarification that McLane will continue to ship to the Debtor on 7-day

 payment terms so long as there is no uncured payment default;

                   e.     clarification that McLane cannot exercise remedies based on the Debtor’s

 bankruptcy filing; and

                   f.     providing for a three (instead of one) business day cure period for payment

 defaults.

 1
     Undefined terms herein have the same definitions set forth in the Critical Vendor Agreement.



 SMRH:4851-0500-0421.1                             -2-
Case 21-00833-5-JNC           Doc 57 Filed 04/15/21 Entered 04/15/21 15:55:38             Page 3 of 5




          3.       Lender’s agreement to the Cash Collateral Stipulation is contingent upon the

 resolution of Lender’s objections to the Critical Vendor Motion. Lender and Debtor are

 attempting to resolve Lender’s objections, and Lender is hopeful that the parties will reach a

 resolution prior to the hearing. However, because of the objection deadline, Lender is filing this

 limited objection in an abundance of caution.

          4.       Based on the foregoing, Lender requests that the Court condition its granting of

 the Critical Vendor Motion on the changes to the Critical Vendor Order attached hereto as

 Exhibit 1 and the changes to the Critical Vendor Agreement attached hereto as Exhibit 2.

          Dated this the 15th day of April, 2021.

                                          /s/ Theodore A. Cohen
                                          Alan Feld
                                          CA State Bar No.: 155345
                                          Theodore A. Cohen
                                          CA State Bar No.: 151427
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                          333 South Hope Street, 43rd Floor
                                          Los Angeles, CA 90071
                                          Telephone: 213-620-1780
                                          Email: TCohen@sheppardmullin.com
                                          Counsel forPacific Premier Bank



                                          /s/ Jill C. Walters
                                          Jill C. Walters
                                          NC State Bar No.: 37121
                                          WOMBLE BOND DICKINSON (US) LLP
                                          555 Fayetteville Street, Suite 1100
                                          Raleigh, NC 27601
                                          Telephone: 919-755-2185
                                          Email: jill.walters@wbd-us.com
                                          Local Civil Rule 83.1(d) Counsel for
                                             Pacific Premier Bank




 SMRH:4851-0500-0421.1                              -3-
Case 21-00833-5-JNC          Doc 57 Filed 04/15/21 Entered 04/15/21 15:55:38             Page 4 of 5




                                   CERTIFICATE OF SERVICE

          I, the undersigned, or Womble Bond Dickinson (US) LLP certifies:

          That I am, at all times hereinafter mentioned was, more than eighteen (18) years of age;

          That on this day, I served a copy of the foregoing Limited Objection on;

                                 Platinum Corral, L.L.C.
                                 521 New Bridge Street
                                 Jacksonville, NC 28540-5430

 by depositing a copy thereof in the United States Mail, First Class, postage prepaid.

        That on this day, the foregoing Limited Objection was served by electronic means
 through the court’s CM/ECF service on:

                                 Gerald A. Jeutter, Jr., Esq.
                                 Anna B. Osterhout, Esq.
                                 Attorneys for Debtor

                                 Christopher Keith Coleman, Esq.
                                 Attorney for McLane Foodservice Distribution, Inc.

                                 Pamela W. McAfee, Esq.
                                 Charles N. Anderson, Jr., Esq.
                                 Attorneys for LBC2 Trust

                                 Caren D. Enloe, Esq.
                                 Landon G. Van Winkle, Esq.
                                 Attorneys for STORE Master Funding III, LLC

                                 James B. Angell, Esq.
                                 Attorney for Truist Bank

                                 U.S. Bankruptcy Administrator

          I certify under penalty of perjury that the foregoing is true and correct.




 SMRH:4851-0500-0421.1                             -4-
Case 21-00833-5-JNC        Doc 57 Filed 04/15/21 Entered 04/15/21 15:55:38         Page 5 of 5




          Dated: April 15, 2021           WOMBLE BOND DICKINSON (US) LLP

                                    By:   s/ Jill C. Walters
                                          Jill C. Walters
                                          N.C. State Bar No. 37121
                                          555 Fayetteville Street, Suite 1100
                                          Raleigh, NC 27601
                                          Telephone: (919) 755-2185
                                          Email: jill.walters@wbd-us.com

                                          Local Counsel for Pacific Premier Bank




 SMRH:4851-0500-0421.1                      -5-
